Case 1:19-cv-23201-CMA Document 1 Entered on FLSD Docket 08/01/2019 Page 1 of 7
                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA


                                      CASE NO.: 1:19-cv-23201

 JORGE GOMEZ and CARLOS
 RODRIGO VALDEBENITO,

          Plaintiff,

 vs.

 HARMONIE, LLC, a Florida Limited Liability Company,
 and TAMARA FERNANDEZ, individually,

       Defendants.
 ______________________________________/

                                            COMPLAINT

          COMES NOW, the Plaintiffs, Jorge Gomez and Carlos Rodrigo Valdebenito, sues

 Defendants, Harmonie, LLC, and Tamara Fernandez, based on the following good cause:

                                          INTRODUCTION

       1. This is an action for unpaid wages pursuant to the Fair Labor Standards Act, 29 U.S.C. §

          201 et seq. (“FLSA”) and other related common law claims.

       2. Plaintiffs seek damages within this Court’s jurisdiction, reasonable attorney’s fees and

          costs, and all other remedies allowable by law.

                             PARTIES, JURISDICTION, AND VENUE

       3. Plaintiff, Jorge Gomez, was formerly employed by Defendants and performed work for

          Defendants in Miami-Dade County.

       4. Plaintiff, Carlos Rodrigo Valdebenito, was formerly employed by Defendants and

          performed work for Defendants in Miami-Dade County.

       5. Defendant, Harmonie, LLC, is a Florida for-profit corporation with its principal place of

          business in Miami-Dade County.




                                                   1
Case 1:19-cv-23201-CMA Document 1 Entered on FLSD Docket 08/01/2019 Page 2 of 7



    6. Defendant, Tamara Fernandez, was and is the owner / officer/ director of the Corporate

       Defendant for the relevant time period. She ran its day-to-day operations, made financial

       decisions for the corporate Defendant, had supervisory authority over Plaintiffs, and was

       partially, ultimately, and/or totally responsible for paying Plaintiffs’ wages.

    7. Defendants were Plaintiffs’ direct employers, joint employers and co-employers, as that

       term “employer” is defined by 29 U.S.C. §203 (d).

    8. This Court has jurisdiction over Plaintiff’s FLSA claims and pendent/supplemental

       jurisdiction over related Florida law claims.

    9. Venue is proper pursuant to 28 U.S.C. §1391 (b)(ii) because Defendants transact business

       in this District, because the corporate Defendant maintains its principal place of business

       in this District, and because most if not all of the operational decisions were made in this

       District, while Plaintiffs’ worked in Miami-Dade County, where payment was to be

       received.

                                      GENERAL ALLEGATIONS

    10. Defendants have been at all times materially engaged in interstate commerce in the course

       of the goods and services they render for which, traditionally, cannot be performed without

       using materials, supplies, and equipment that have all moved through interstate commerce.

    11. Defendants also communicate with their workers by regularly and routinely using

       telephone, internet, and/or facsimiles.

    12. Defendants maintain a website in which they advertise their business.

    13. Defendants’ annual gross revenues derived from this interstate commerce are believed to

       be in excess of $500,000.00.




                                                 2
Case 1:19-cv-23201-CMA Document 1 Entered on FLSD Docket 08/01/2019 Page 3 of 7



    14. In particular, Defendants own and operate a restaurant by the name of Mara Basque Cuisine

       and Lounge in Coral Gables, Florida.

    15. Plaintiffs worked in a non-exempt capacity for Defendants.

    16. In particular, Plaintiffs worked for Defendants as restaurant staff and assisted in preparing

       the restaurant for launch and then daily operations.

    17. From approximately November 9, 2017 to December 4, 2017, Defendants required that

       Carlos Rodrigo Valdebenito and Jorge Gomez work on site as well as off-site performing

       other task for the business.

    18. From approximately April 28, 2018, to May 14, 2018, Defendants required that Jorge

       Gomez work on site as well as off-site performing other task for the business.

    19. From approximately April 16, 2019, to May 7, 2019, Defendants required that Jorge

       Gomez work on site as well as off-site performing other task for the business.

    20. To the extent that records exist regarding the exact dates of Plaintiff’s employment exist,

       and of the times he worked each day, such records are in the exclusive custody of

       Defendants.

    21. From approximately November 9, 2017 to December 4, 2017, Defendants agreed to pay

       Plaintiffs, Jorge Gomez and Carlos Rodrigo Valdebenito, a weekly rate of $1,250.00 per

       week, and when converted into an hourly rate it’s $31.25 per hour for each hour worked.

       Said wages were never paid by Defendants.

    22. From November 9, 2017, to December 4, 2017, Defendants failed to pay Plaintiffs, Jorge

       Gomez and Carlos Rodrigo Valdebenito, for 30 hours of overtime wages for hours worked

       at an overtime rate of $46.87 per hour.




                                                 3
Case 1:19-cv-23201-CMA Document 1 Entered on FLSD Docket 08/01/2019 Page 4 of 7



    23. Then on April 28, 2018, to May 14, 2018, Defendants agreed to pay Jorge Gomez a weekly

        rate of $1,250.00 per week, and when converted into an hourly rate it’s $31.25 per hour for

        each hour worked. Said wages were never paid.

    24. From April 28, 2018, to May 14, 2018, Defendants failed to pay Jorge Gomez for 20 hours

        of overtime wages for hours worked at an overtime rate of $46.87 per hour.

    25. Then on April 16, 2019, to May 7, 2019, Defendants agreed to pay Jorge Gomez a weekly

        rate of $850.00 per week, and when converted into an hourly rate it’s $21.25 per hour for

        each hour worked. Said wages were never paid.

    26. From April 16, 2019, to May 7, 2019, Defendants failed to pay Jorge Gomez for 20 hours

        of overtime wages for hours worked at an overtime rate of $31.87 per hour.

    27. Any and all conditions precedent to filing this lawsuit occurred or was satisfied by

        Plaintiffs.

    28. Plaintiff retained the undersigned counsel and agreed to pay a reasonable fee for all services

        rendered.

   COUNT I – UNPAID WAGES UNDER THE FAIR LABOR STANDARDS ACT AS TO
                             DEFENDANTS

        Plaintiff re-incorporates and re-alleges all preceding paragraphs 1-28 as though set forth

 fully herein and further alleges as follows:

    29. Defendants willfully and intentionally refused to pay Plaintiffs, Jorge Gomez and Carlos

        Rodrigo Valdebenito, at least a minimum wage of $7.25/hour for each of the hours and

        overtime hours worked from approximately November 9, 2017 to December 4, 2017.

    30. Defendants willfully and intentionally refused to pay Jorge Gomez at least a minimum

        wage of $7.25/hour for each of the hours and overtime hours worked from approximately

        April 28, 2018, to May 14, 2018.
                                                  4
Case 1:19-cv-23201-CMA Document 1 Entered on FLSD Docket 08/01/2019 Page 5 of 7



     31. Defendants willfully and intentionally refused to pay Jorge Gomez at least a minimum

         wage of $7.25/hour for each of the hours and overtime hours worked from approximately

         April 16, 2019, to May 7, 2019.

         WHEREFORE Plaintiff, Jorge Gomez and Carlos Rodrigo Valdebenito, demands the entry

 of a judgment in his favor and against the Defendants, Harmonie, LLC, and Tamara Fernandez,

 after trial by jury and as follows:

         a) That Plaintiffs recover compensatory minimum wage damages and an equal amount of

         liquidated damages as provided under the law and in 29 U.S.C. §216 (b);

         b) That Plaintiffs recover pre-judgment interest if he is not awarded liquidated damages;

         c) That Plaintiffs recover an award of reasonable attorneys’ fees, costs, and expenses

         pursuant to the FLSA;

         d) That the Defendants be Ordered to make Plaintiff whole by providing appropriate

         minimum wage pay and other benefits wrongly denied in an amount to be shown at trial

         and other affirmative relief;

         e) That Plaintiff recover all interest allowed by law; and

         f) Such other and further relief as the Court deems just and proper.

                             COUNT II – BREACH OF CONTRACT
                                 (Against Harmonie, LLC)

         Plaintiff re-incorporates and re-alleges all preceding paragraphs 1-28 as though set forth

 fully herein and further alleges as follows:

     32. Plaintiffs and Defendant, Harmonie, LLC,., agreed that in exchange for Plaintiffs

         expending time and effort on its behalf, it would compensate the at the rates set forth above.

     33. Plaintiffs performed under the parties’ oral contract/agreement by performing work for

         Defendant, Harmonie, LLC, as aforesaid.
                                               5
Case 1:19-cv-23201-CMA Document 1 Entered on FLSD Docket 08/01/2019 Page 6 of 7



    34. Defendant, Harmonie, LLC, failed and refused to perform its obligation(s) to pay Plaintiffs

        the agreed-upon rates for the hours worked as stated above, thereby breaching the contract.

    35. Plaintiff has been damaged as a result of Defendant’s, Harmonie, LLC, failure to pay them

        the agreed upon wages.

    WHEREFORE Plaintiffs, Jorge Gomez and Carlos Rodrigo Valdebenito, demands the entry

 of a judgment in his favor and against Defendant, Harmonie, LLC, for all damages suffered, plus

 pre-judgment and post-judgment interest, costs and attorneys’ fees incurred in this matter pursuant

 to Fla. Stat. §448.08, and to award such other and further relief as this Court deem just and proper.

                             COUNT III – UNJUST ENRICHMENT
                                 (Against Harmonie, LLC.)

        Plaintiff re-incorporates and re-alleges all preceding paragraphs 1-28 as though set forth

 fully herein and further alleges as follows:

    36. Plaintiffs provided labor and services for Defendant, Harmonie, LLC, and it received and

        accepted the benefits of the labor and services supplied by Plaintiffs.

    37. Plaintiff expected to be paid a reasonable value for the labor and services he provided to

        and on behalf of Defendant, Harmonie, LLC.

    38. Defendant, Harmonie, LLC., was unjustly enriched in that it accepted the benefits of the

        work performed by Plaintiffs, but yet failed and refused to make payment to Plaintiffs for

        such benefits.

        WHEREFORE Plaintiff, Jorge Gomez and Carlos Rodrigo Valdebenito, demands the entry

 of judgment in his favor and against Defendant, Harmonies, LLC, for all damages suffered, plus

 pre-judgment and post-judgment interest, costs and attorneys’ fees incurred in this matter pursuant

 to Fla. Stat. §448.08, and to award such other and further relief as this Court deem just and proper.

                                      DEMAND FOR JURY TRIAL
                                             6
Case 1:19-cv-23201-CMA Document 1 Entered on FLSD Docket 08/01/2019 Page 7 of 7



        Plaintiff demands a trial by jury on all issues so triable.

 Dated this 1st day of August, 2018.

                                                        Respectfully submitted,

                                                        /s/ Leonardo E. Concepcion
                                                        Leonardo E. Concepcion, Esq.
                                                        Concepcion Law
                                                        6405 NW 36 Street,
                                                        Suite 210A
                                                        Virginia Gardens, Florida, 33146
                                                        Telephone: (305) 791-6529
                                                        Email: LC@Lconcepcionlaw.com

                                  CERTIFICATE OF SERVICE

 I certify that on August 1, 2019, my office electronically filed the foregoing with the Clerk of
 Court using the CM/ECF. I also certify that this document is being served on all counsel of record
 either by transmission of Notices of Electronic Filing generated by CM/ECF.

                                                                /s/ Leonardo E. Concepcion
                                                                FL Bar No.: 0106317




                                                   7
